DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Mr. Chan (Reg. No. 51,183) on 11/17/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, drawn to a battery and coated separator for a battery.
Group II, claims 16-20, drawn to a method of making a battery.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a formed battery comprising an activated carbon layer disposed between a separator layer surface and an electrode, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Li et al. (CN104103791 provided in 03/12/2020 IDS (see attached Machine Translation)). Li discloses a battery (lithium-ion battery [0044, 0088]) comprising:
a separator layer having a first surface (top surface of separator 2 [Figure 1b, 0027, 0004]); 
a first electrode space apart from the first surface of the separator layer; and a first activated carbon layer disposed between the separator layer and the first electrode (a conductive layer 1 is formed on top surface of separator 2 [0027, Figure 1b], conductive layer is in contact with the active material portion of the electrode in the battery [0019] so as to be interposed and create a space between the electrode and the separator [Figure 1b], conductive layer may be activated carbon [0013] so as to reduce internal resistance [0021], diffuse heat generated [0023], suppress volume expansion [0024], inhibit . 
 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN104103791 provided in 03/12/2020 IDS (see attached Machine Translation)).
Considering Claim 1, Li discloses a battery (lithium-ion battery [0044, 0088]) comprising:
a separator layer having a first surface (top surface of separator 2 [Figure 1b, 0027, 0028, 0004]); 
a first electrode space apart from the first surface of the separator layer; and a first activated carbon layer disposed between the separator layer and the first electrode (a conductive layer 1 is formed on top surface of separator 2 [0027, 0028, Figure 1b], conductive layer is in contact with the active material portion of the electrode in the battery [0019] so as to be interposed and create a space between the electrode and the separator [Figure 1b], conductive layer may be activated carbon [0013] so as to reduce internal resistance [0021], diffuse heat generated [0023], suppress volume expansion [0024], inhibit dendrite formation [0025], shorten the ion transmission process and improve the high current charge and discharge performance of the battery [0022], so choosing activated carbon to fulfill such predicted beneficial effects would have been obvious to a person of ordinary skill in the art). 
	Considering Claim 2, Li discloses that the first activated carbon layer is in contact with the first electrode (conductive layer is in contact with the active material portion of the electrode in the battery [0019]). 
	Considering Claim 3, Li discloses a first current collector having a conductive foil coextensively contacting the first electrode (aluminum foil current collector serves as whole surface substrate for active material layer [0064]). 
	Considering Claim 4, Li discloses that the first activated carbon layer is coated onto the first surface of the separator (conductive layer 1 coated on top layer of separator 2 [0027, Figure 1b]). 
Considering Claim 6, Li discloses a second electrode (lithium ion battery [0044] includes both negative electrode and positive electrode [0005]) spaced apart from a second surface of the separator layer, wherein the second surface of the separator layer is facing in a direction opposite of the first surface; and a second activated carbon layer disposed between the second electrode and the second surface of the separator layer (conductive layer 1 is disposed on second bottom surface of separator 2 opposite the first top surface of separator 2 [Figure 1b, 0027], separator is interposed between positive and negative electrodes [0004, 0005], so second conductive layer (activated carbon as taught in claim 1) is disposed between and creates a space between second surface of separator 2 and the second electrode). 
	Considering Claim 7, Li discloses that the second activated carbon layer is in contact with the second electrode (conductive layer is in contact with active material layer of electrode [0019], conductive layers are formed on both sides of separator [Figure 1b, 0027], and separator 2 is interposed between positive and negative electrodes [0004, 0005], so second activated carbon layer is in contact with the second electrode). 
	Considering Claim 8, Li discloses that the second activated carbon layer is coated onto the second surface of the separator layer (second conductive layer 1 is coated on second bottom surface of separator 2 [Figure 1b, 0027]). 
	Considering Claim 9, Li discloses a second electrode (lithium ion battery [0044] includes both negative electrode and positive electrode [0005]) and a second activated carbon layer (second conductive layer 1 is coated on second bottom surface of separator 2 [Figure 1b, 0027]); 
	wherein the first activated carbon layer is coated onto the first surface of the separator and in direct contact with the first electrode (a conductive layer 1 is formed on top surface of separator 2 [0027, Figure 1b], conductive layer is in contact with the active material portion of the electrode in the battery [0019]), 
	wherein the second activated carbon layer is coated onto a second surface of the separator layer opposite the first surface and in direct contact with the second electrode (conductive layer is in contact with active material layer of electrode [0019], conductive layers are formed on both sides of separator 
	Considering Claim 10, Li discloses that one of the first electrode and the second electrode comprises a lithium-based active material (lithium metal used as negative electrode active material [0008, 0019]) and the other of the first electrode and the second electrode comprises a graphite (other sulfur electrode of battery [0008] is mixed with conductive material such as carbon black [0064], both graphite powder and carbon black are recognized as conductive materials [0013] for enhancing conductive contact [0019], so using graphite for the predicted result of enhancing conductive contact in the sulfur electrode would have been obvious to a person of ordinary skill in the art). 	
Considering Claim 11, Li discloses a coated separator layer (coated separator layer [Figure 1b, 0027]) for a battery (for lithium-ion battery [0044, 0088]), comprising:
a separator sheet comprising an inert polymer material sufficiently porous to contain an electrolytic solution (microporous polypropylene membrane [0012, 0064] absorbs and contains electrolyte solution [0088, 0089, 0008]), 
wherein the separator sheet includes a first surface (top surface of separator 2 [Figure 1b, 0027, 0028]); and 
an activated carbon coating disposed adjacent the first surface (a conductive layer 1 is formed on top surface of separator 2 [0027, 0028, Figure 1b], conductive layer may be activated carbon [0013] so as to reduce internal resistance [0021], diffuse heat generated [0023], suppress volume expansion [0024], inhibit dendrite formation [0025], shorten the ion transmission process and improve the high current charge and discharge performance of the battery [0022], so choosing activated carbon to fulfill such predicted beneficial effects would have been obvious to a person of ordinary skill in the art).
	Considering Claim 12, Li discloses that the activated carbon coating is disposed onto the first surface of the separator sheet (conductive layer 1 coated on top layer of separator 2 [0027, Figure 1b]).
	Considering Claim 15, Li discloses a plurality of segments of activated carbon coating along a length of the separator sheet (conductive layer along separator sheet [Figure 1b, 0027] may be porous, and/or contain carbon balls or fibers [0013] such that the coating would be formed of a plurality of segments). 
Claims 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN104103791 provided in 03/12/2020 IDS (see attached Machine Translation)) and further in view of Zhang et al. (PGPub 2016/0164060).
Considering Claims 5 and 13, Li discloses that the conductive layer is disposed on a separator [0027, Figure 1b]. The separator is a microporous polypropylene membrane [0012, 0064]. However, Li is silent to a ceramic layer sandwiched between the separator and the conductive layer. 
Zhang discloses a polypropylene microporous membrane that is coated with a ceramic coating [0084, Abstract]. The coated separator provides improved high temperature integrity and safety performance [0011] with reduced shorts and shrinkage. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the composite separator of Li with the ceramic coating of Zhang in order to provide high temperature integrity and safety performance [0011] with reduced shorts and shrinkage. 
As the conductive layer of Li serves as an internal current collector and for electrolyte absorption in shortening the ion transmission process [0019], the conductive layer is provided on the outer surface of the separator [Figure 1b], and a combination of Li and Zhang provides a separator wherein the ceramic layer is sandwiched between the polypropylene membrane and the conductive layer. 
	Considering Claim 14, the combined teachings of Li and Zhang are as applied in claim 13. Li discloses that the separator sheet includes a thickness of about 20 microns (polymer film 2 has thickness of about 1-30 microns [0039] such as 20 microns [0052]) and a conductive layer thickness of about 1 micron [0052]. 
Zhang discloses a polypropylene microporous membrane that is coated with a ceramic coating [0084, Abstract]. The ceramic coating thickness preferably has a thickness between about 3 and about 5 microns [0069]. The coated separator provides improved high temperature integrity and safety performance [0011] with reduced shorts and shrinkage. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the composite separator of Li with the ceramic coating of Zhang in order to provide high temperature integrity and safety performance [0011] with reduced shorts and shrinkage. 

	Conclusion
 
Prior art references that are pertinent but that are not relied upon include US PGPub 2015/0318530 and US PGPub 2017/0331115. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725